DETAILED ACTION
This Action is a response to the filing received 8 June 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 June 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 5-6, 21-24 and 27 of U.S. Patent No. 11,061,705. Although the claims at issue are not identical, they are not patentably distinct from 

Current Application
U.S. Patent 11,061,705
1. A non-transitory computer-readable storage medium comprising instructions for determining health statuses of multiple virtual machine templates stored thereon that, when executed by at least one processor, are configured to cause a computing system to at least:
1. A non-transitory computer-readable storage medium comprising instructions for determining health statuses of multiple virtual machine templates stored thereon that, when executed by at least one processor, are configured to cause a health status server to at least:
launch a virtual machine from a virtual machine template;

3. The non-transitory computer-readable storage medium of claim 1, wherein the instructions are configured to cause the computing system to launch the virtual machine from the virtual machine template in response to the script changing.
in response to a change to a script to address at least one of a security threat or a regulatory requirement created by a third party, launch multiple virtual machines from the multiple virtual machine templates;
run a script against the virtual machine;
run the changed script against the multiple virtual machines;
generate a first output report indicating failure for the virtual machine against the script;
generate, for each of the multiple virtual machines, an output report indicating success or failure for the virtual machine against the changed script;
modify, based on the first output report indicating failure for the virtual machine, the virtual machine template;

4. The non-transitory computer-readable storage medium of claim 1, wherein the modification is performed during runtime of the virtual machine.
modify, based on the output report indicating failure for at least one of the virtual machines, at least one of the multiple virtual machine templates, the modification being performed during runtime of the at least one virtual machine; and
generate a second output report indicating success for the virtual machine after the virtual machine template was modified; and decommission, based on the output report indicating success for the virtual machine after the modification, the launched virtual machine.
decommission, based on a subsequent output report indicating success for at least one of the virtual machines after the modification performed during runtime, the at least one modified launched virtual machine for which the template was modified.



3. The non-transitory computer-readable storage medium of claim 1, wherein the changed script runs as background processes against the multiple virtual machines while other applications are running on the multiple virtual machines.


6. The non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the computing system to: receive a modification to the virtual machine based on the first output report indicating failure for the virtual machine; and propagate the modification to the virtual machine template.
5. The non-transitory computer-readable storage medium of claim 1, further comprising, based on at least one of the virtual machines failing a test based on the changed script, receiving modifications to the virtual machines and propagating the modifications from the virtual machines to the virtual machine templates.


7. The non-transitory computer-readable storage medium of claim 1, wherein the script further determines whether the virtual machine has corrupted or missing dynamic link library (DLL) files.
21. The non-transitory computer-readable storage medium of claim 1, wherein the changed script further determines whether the multiple virtual machines have corrupted or missing dynamic link library (DLL) files.


8. The non-transitory computer-readable storage medium of claim 1, wherein the script further determines whether the virtual machine has corrupted system files.
22. The non-transitory computer-readable storage medium of claim 1, wherein the changed script further determines whether the multiple virtual machines have corrupted system files.


9. The non-transitory computer-readable storage medium of claim 1, wherein the script addresses a third-party application.
23. The non-transitory computer-readable storage medium of claim 1, wherein the change to the script addresses a third-party application.


10. The non-transitory computer-readable storage medium of claim 1, wherein the script addresses a third-party application programming interface (API).
24. The non-transitory computer-readable storage medium of claim 1, wherein the change to the script addresses a third-party application programming interface (API).


11. A method performed by a computing system, the method comprising:
6. A non-transitory computer-readable storage medium comprising instructions for determining health statuses of multiple virtual machine templates stored thereon that, when executed by at least one processor, are configured to cause a health status server to at least:
in response to a change to at least a first script addressing a first issue created by a first third party and a second script addressing a second issue created by a second third party, launching a virtual machine from a virtual machine template;

13. The method of claim 11, wherein the launching the virtual machine from the virtual 

running at least the first script and the second script against the launched virtual machine;
run at least the first script and the second script against the launched virtual machine;
determining whether a first job running on the launched virtual machine passes the first script and whether a second job running on the launched virtual machine passes the second script;
determine whether a first job running on the launched virtual machine passes the first script and whether a second job running on the launched virtual machine passes the second script;
outputting a report indicating that the first job failed to pass the first script and the second job passed the second script;
output a report indicating that the first job failed to pass the first script and the second job passed the second script;
modifying the launched virtual machine to address the failure to pass the first script based on the report indicating that the first job failed to pass the first script, the modification including adding code to the virtual machine template from which the virtual machine was launched;
modify the launched virtual machine to address the failure to pass the first script based on the report indicating that the first job failed to pass the first script, the modification including adding code to the virtual machine template from which the virtual machine was launched;
determining, after the modification to the launched virtual machine, that the modified launched virtual machine passed both the first script and the second script; and
determine, after the modification to the launched virtual machine, that the modified launched virtual machine passed both the first script and the second script; and
based on the determination that the modified launched virtual machine passed both the first script and the second script, decommissioning the modified launched virtual machine.
based on the determination that the modified launched virtual machine passed both the first script and the second script, decommission the modified launched virtual machine.


14. The method of claim 11, further comprising, after decommissioning the virtual machine, propagating, to the virtual machine template, the modification to the launched virtual machine that addressed the failure to pass the first script.
27. The non-transitory computer-readable storage medium of claim 6, wherein, after decommissioning the virtual machine, the instructions are further configured to propagate in the virtual machine template the modification to the launched virtual machine to address the failure to pass the first script.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Doherty et al., U.S. 2016/0162312 A1, teaches systems and methods for configuring and monitoring one or more virtual machine instances, to include the provisioning of instances based on virtual machine templates, and the decommissioning of virtual machines in particular circumstances, but does not more particularly teach performing testing of one or more virtual 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191